DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 01/14/2022 has been entered. Claims 1 and 5 have been emended. Claim 4 has been canceled. No claims have been added. Claims 1-3 and 5 are still pending in this application, with claims 1 and 5 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 01/14/2022.
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-3 are dependent on claim 1, and
Claim 5.

Regarding claims 1 and 5, the prior art of record either individually or in combination does not disclose or fairly suggest an audio device, and a non-transitory computer readable medium with the claimed detailed limitations such as the use of “a voice operation reception function of receiving an operation through a voice input to a microphone”, the use of “a light emitting diode (LED); LED control means for performing pulse width modulation (PWM) control on the LED”, the use of “lighting pattern storage means for storing, for each state of voice recognition processing, a lighting pattern in which brightness is changed on a time axis”, the use of “the LED control means is configured to perform PWM control on the LED in accordance with a lighting pattern that is stored in the lighting pattern storage means in association with a state of voice recognition processing performed on the voice input to the microphone”, the use of “dictionary data storage means for storing voice recognition dictionary data for each language”, the use of “voice recognition processing means for performing voice recognition processing on the voice input to the microphone through use of the voice recognition dictionary data stored in the dictionary data storage means”, and the use of “a recognition result of the voice recognition processing performed on the voice input to the microphone indicates a request to start reception of a voice operation, the voice recognition processing means narrows down voice recognition dictionary data to be used in voice recognition processing performed on a voice subsequently input to the microphone, to voice recognition dictionary data of a language forming a sentence represented by the recognition result” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicant’s Remarks & Arguments filed on 01/14/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
1/27/2022